DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, 12 and all dependent claims thereof recite the limitation “wherein the plurality of objects respectively showing gradations of the ROI are displayed as image data that allows a degree of change in brightness of the gradations of the ROI to be intuitively recognized.” This limitation is indefinite because “allows a degree of change...to be intuitively recognized” is subjective and depends on the perception and understanding of a viewer. The disclosure does not provide any objective standards by which allowing the degree of change to be “intuitively recognized” can be established. Since the level of skill, opinion, and even vision acuity of any given individual can vary from any other individual, it is not possible to reasonably ascertain the metes and bounds of the claim. For the purposes of further examination, this limitation will be interpreted to mean that the plurality of objects are images that include the gradations of the ROI.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US PG Pub. No. US 2014/0088428 A1, Mar. 27, 2014) (hereinafter “Yang”) in view of Roundhill (US Patent No. US 6,951,543 B2, Oct. 4, 2005) (hereinafter “Roundhill”).
Regarding claims 1 and 11, as interpreted above: Yang teaches generating, by a processor, at least one first image representing a region of interest (ROI) by using echo signals corresponding to ultrasound waves irradiated toward the ROI ([0081], [0113]); displaying, by a screen, the at least one first image and a plurality of objects representing preset data of previously generated images ([0150], [0165]-[0168], [0177]-[0186], [0192]; figure 7), at least a portion of the plurality of objects showing gradations (figure 7, preset gains 710), wherein the preset data includes a plurality of setting parameters (column 3, line 57 to column 4, line 3) corresponding to setting parameters of the previously generated images ([0150], [0165]-[0168], [0177]-[0186], [0192]) adjusting, by the processor, brightness of the at least one first image to generate at least one second image based on a first external signal for selecting a first object from the plurality of objects ([0088], [0182], [0194], [0195]); and displaying, by the screen, the at least one second image ([0093], [0182).
While Yang displays a plurality of objects showing gradation data which can be applied to the ROI, Yang does not teach that the plurality of objects are “gradations of the ROI” (which is interpreted to mean a display of gradations that have been applied to the ROI).  
Roundhill, in the same field of endeavor, teaches generating a first ultrasound image and displaying the first ultrasound image on a display with a plurality of objects respectively showing different pre-stored settings applied to the ROI, including gradation (display screen 10 as shown in figure 4; full size image 84 and thumbnail images 52-66; AGC or “automatic gain control” - column 4, lines 13-14; column 4, lines 4-27; column 4, lines 59-62 - stored settings from prior ultrasound examinations); adjusting the at least one first image to generate at least one second image based on a first external signal for selecting a first object from the plurality of objects (column 2, lines 62-67 - uses the parameter setting of the selected image for a subsequent ultrasound examination; column 6, lines 11-14 - "a first external signal for selecting"), and causing the screen to display the at least one second image (column 2, lines 62-67 - uses the parameter setting of the selected image for a subsequent ultrasound examination; column 3, lines 52-55 - image can be used...for an ultrasound exam; where "ultrasound exam[ination]" is interpreted to include displaying the acquired image). Roundhill further teaches that displaying a plurality of images showing the effect of multiple different image settings applied to the current image, making it quicker and easier to set up the ultrasound system for a patient exam (column 2, lines 7-20).
It would have been prima facie obvious to display the plurality of stored/preset gain (“gradation”/”brightness”) settings of Yang as thumbnail images showing the current image with the setting applied to it as taught by Roundhill in order to allow the user to quickly and easily set up the ultrasound system for a patient examination in view of the further teachings of Roundhill.
Regarding claim 8, as interpreted above: Yang and Roundhill teach the method of claim 1, further comprising storing data corresponding to the brightness of the at least one first image or the at least one second image as the gradation data (Yang - figs. 5A-5C, [0136]-[0141]; [0151], [0165]-[0168], [0177]-[0186], [0192]; either of figures 19A-B or figure 7; Roundhill – column 4, lines 59-61).
Regarding claim 12, as interpreted above: Yang teaches a memory configured to store present data including a plurality of gradation data corresponding to gradation of the previously generated images ([0150], [0165]-[0168], [0177]-[0186], [0192]); and a processor configured to: generate at least one first image representing a region of interest (ROI) by using echo signals corresponding to ultrasound waves irradiated toward the ROI ([0081], [0113]); cause a screen to display the at least one first image and a plurality of objects representing preset data of previously generated images ([0150], [0165]-[0168], [0177]-[0186], [0192]; figure 7), at least a portion of the plurality of objects showing gradations (figure 7, preset gains 710), wherein the preset data includes a plurality of setting parameters (column 3, line 57 to column 4, line 3) corresponding to setting parameters of the previously generated images ([0150], [0165]-[0168], [0177]-[0186], [0192]); adjust brightness of the at least one first image to generate at least one second image based on a first external signal for selecting a first object from the plurality of objects ([0088], [0182], [0194], [0195]); and cause the screen to display the at least one second image ([0093], [0182).
While Yang displays a plurality of objects showing gradation data which can be applied to the ROI, Yang does not teach that the plurality of objects are “gradations of the ROI” (which is interpreted to mean a display of gradations that have been applied to the ROI).  
Roundhill, in the same field of endeavor, teaches generating a first ultrasound image and displaying the first ultrasound image on a display with a plurality of objects respectively showing different pre-stored settings applied to the ROI, including gradation (display screen 10 as shown in figure 4; full size image 84 and thumbnail images 52-66; AGC or “automatic gain control” - column 4, lines 13-14; column 4, lines 4-27; column 4, lines 59-62 - stored settings from prior ultrasound examinations); adjusting the at least one first image to generate at least one second image based on a first external signal for selecting a first object from the plurality of objects (column 2, lines 62-67 - uses the parameter setting of the selected image for a subsequent ultrasound examination; column 6, lines 11-14 - "a first external signal for selecting"), and causing the screen to display the at least one second image (column 2, lines 62-67 - uses the parameter setting of the selected image for a subsequent ultrasound examination; column 3, lines 52-55 - image can be used...for an ultrasound exam; where "ultrasound exam[ination]" is interpreted to include displaying the acquired image). Roundhill further teaches that displaying a plurality of images showing the effect of multiple different image settings applied to the current image, making it quicker and easier to set up the ultrasound system for a patient exam (column 2, lines 7-20).
It would have been prima facie obvious to display the plurality of stored/preset gain (“gradation”/”brightness”) settings of Yang as thumbnail images showing the current image with the setting applied to it as taught by Roundhill in order to allow the user to quickly and easily set up the ultrasound system for a patient examination in view of the further teachings of Roundhill.
Regarding claims 13-15: Yang and Roundhill teach wherein the previously generated images are previously generated ultrasound images (Yang - figs. 5A-5C, [0136]-[0141]; [0151], [0165]-[0168], [0177]-[0186], [0192]; either of figures 19A-B or figure 7; Roundhill – column 4, lines 59-62).
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Roundhill as applied to claim 1 above, and further in view of Yawata et al. (US PG Pub. No. US 2010/0217126 A1, Aug. 26, 2010) (hereinafter “Yawata”).
Regarding claims 9-10, as interpreted above: Yang and Roundhill teach the method of claim 1 but are silent on wherein the at least one first image comprises a plurality of images representing the ROI, and wherein in the generating of the at least one second image, brightnesses of the plurality of images are adjusted so that the brightnesses of the plurality of images are the same or different from one another based on the first external signal.
Yawata, in the same field of endeavor, teaches a method comprising applying a plurality of pre-set image settings to a plurality of first images ([0032], [0037] - frame data from cine memory 51, i.e. a time-series or “acquired over time”) to generate a plurality of second images brightnesses of the plurality of images are adjusted so that the brightnesses of the plurality of second images are the same or different from one another ([0032]-[0036]; [0037]-[0042]; figures 4 and 5).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Yang and Roundhill by processing time series of images to have either the same brightness or different brightness as taught by Yawata in order to obtain optimal brightness for all frames in a time series.
Response to Arguments
	Applicant’s arguments with respect to prior art rejections of claims 1 and 8-15, filed 09/30/2022 have been fully considered but are not persuasive.
	Applicant argues that the form of the plurality of objects (images) of Yang are different from the instantly claimed plurality of objects because “determination of the list of the gains according to Yang is different from identifying the brightnesses of the images of the objects.” Applicant further argues that the thumbnail images of Roundhill are different from the plurality of objects to which the gradations of the ROI are applied, and thus, “the form of displaying the plurality of objects according to this application is clearly different from that of displaying the thumbnail images 55-62 of Roundhill.” Applicant does not elaborate on what the alleged difference is. 
	Examiner respectfully notes that Applicant has entirely ignored the basis of the rejection, which is that it would have been obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to display the plurality of stored/preset gain (“gradation”/”brightness”) settings of Yang as thumbnail images showing the current image with the setting applied to it as taught by Roundhill in order to allow the user to quickly and easily set up the ultrasound system for a patient examination. That is, Roundhill teaches displaying a series of thumbnail images having different processing applied (including gain or “gradation”) so that the user can see what the final image would look like if such processing were applied, while Yang teaches providing the user with a number of preset gain (“gradation”) options that can be applied to an image. The modification upon which the rejection is based is that it would have been obvious to present the preset gains (“gradation”) of Yang as thumbnail images previewing what each gain setting would look like. Applicant has not addressed the references as combined in the rejection, nor has Applicant presented any arguments as to why such a combination would not be obvious. 
Applicant is respectfully reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further states that “...the claimed combination is different from Yang and Roundhill in terms of form in which the plurality of objects showing the gradations that have been applied to the ROI are displayed, and thus it is difficult to intuitively recognize the brightness of the image or the gradations corresponding to the associated gains in the ROI image and the comparison and analysis of images having different brightnesses are not facilitated from the forms of the objects disclosed by Yang and Roundhill.”
Examiner respectfully notes that it is unclear what “the claimed combination” is meant to refer to. It is further noted that “it is difficult to intuitively recognize the brightness of the image or the gradations corresponding to the associated gains in the ROI image” is based on opinion and is subjective, depending on the perspective and perception of an unknown viewer. Applicant has provided no factual evidence to support this claim.
	Applicant is again reminded that this rejection is based on a modification of Yang in view of the teachings of Roundhill and not solely on Yang or solely on Roundhill. 
	The rejections are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793